Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 48} I concur in the majority opinion’s conclusion that “Curl reported the nonconformity more than one year after the original delivery of this vehicle,” and, therefore, concur in the holding that Ohio’s Lemon Law, R.C. 1345.71 et seq., does not apply. I write separately because the case law of Ohio supports a conclusion that an action for breach of warranty can be maintained in the absence of privity.
{¶ 49} In Inglis v. Am. Motors Corp. (1965), 3 Ohio St.2d 132, 32 O.O.2d 136, 209 N.E.2d 583, paragraph three of the syllabus, this court stated that “[p]rivity of contract is not necessary in an action based on breach of warranty where one *277purchases an automobile in reasonable reliance upon representations made in advertising of the manufacturer of such automobile in mass communications media to the effect that its automobiles are trouble-free, economical in operation and built and manufactured with a high quality of workmanship and such purchaser suffers damage in the form of diminution of value of the automobile attributable to latent defects not ascertainable at the time of purchase.”
{¶ 50} In Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St.2d 227, 35 O.O.2d 404, 218 N.E.2d 185, paragraph one of the syllabus, citing Inglis, 3 Ohio St.2d 132, 209 N.E.2d 583, this court stated that “[t]he plaintiff in a products liability case is not restricted to prosecuting his action on the basis of negligence alone but may proceed in an action in tort based upon the theory of an implied warranty, notwithstanding that there is no contractual relationship between the plaintiff and the defendant.”
{¶ 51} In Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 320, 4 O.O.3d 466, 364 N.E.2d 267, this court stated that “[i]n Lonzrick this court traced the ‘slow, orderly and evolutionary development’ in this area, and noted that Rogers v. Toni Home Permanent Co. (1958), 167 Ohio St. 244, 4 O.O.2d 291, 147 N.E.2d 612, and Inglis v. American Motors Corp. (1965), 3 Ohio St.2d 132, 209 N.E.2d 583, provided the consumer with a cause of action in tort, based upon the breach of an express warranty, notwithstanding the lack of a contractual relationship between plaintiff and defendant.”
{¶ 52} Inglis, Lonzrick, and Temple stand for the proposition that an action for breach of a warranty can be pursued in the absence of privity. The majority opinion focuses instead on United States Fid. & Guar. Co. v. Truck & Concrete Equip. Co. (1970), 21 Ohio St.2d 244, 50 O.O.2d 480, 257 N.E.2d 380, and Lawyers Coop. Publishing Co. v. Muething (1992), 65 Ohio St.3d 273, 603 N.E.2d 969. Fidelity does not support the majority opinion so much as contradict it. Fidelity quotes Lonzrick for the proposition that a plaintiff “ ‘may proceed in an action in tort based upon the theory of an implied warranty, notwithstanding that there is no contractual relationship between the plaintiff and the defendant.’ ” Fidelity, 21 Ohio St.2d at 251, 50 O.O.2d 480, 257 N.E.2d 380. The action in Fidelity was for injury to personal property and no contractual relationship existed. The court held that the action could not be maintained because it was outside the statute of limitations for a tort action. Id. But the principle of Lonzrick survived, acknowledged and unquestioned.
{¶ 53} The majority opinion accurately quotes Muething as stating that “absent a contractual relationship between the plaintiff and defendant, an action based upon contract for breach of warranty does not exist.” Muething, 65 Ohio St.3d at 277, 603 N.E.2d 969, citing Lonzrick, 6 Ohio St.2d at 230, 35 O.O.2d 404, *278218 N.E.2d 185. But the quote from Muething is clearly a misreading of Lonzrick, which in syllabus law said the exact opposite of the quoted passage.
Luxenburg & Levin, L.L.C., Mitchel E. Luxenburg, and David B. Levin, for appellee.
Kehoe & Associates, L.L.C., Robert D. Kehoe, and J. Brian Kenney, for appellant.
{¶ 54} In short, this court has on three separate occasions, twice in syllabus law, held that an action for breach of an implied warranty may be maintained in the absence of privity. Twice this court has sort of said that an action for breach of a warranty may not be maintained in the absence of privity — both times its logic or language was flawed or readily distinguishable. After reviewing each of these cases, I am convinced that the weight of authority favors appellee’s position. We should follow Inglis, Lonzrick, and Temple and hold that an action for breach of an implied warranty may be maintained in the absence of privity.